DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claims 1, 10, and 20 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 Response to Arguments
Applicant’s arguments, see p. 8-9, filed 4/13/21, with respect to claims 1, 10, and 20 have been fully considered and are persuasive. Applicant argues that there is no teaching of such a module locking mechanism in Gregg. This is found persuasive because Gregg only teaches mechanical fasteners such as screws for securing the lid to the ampoule body and does not disclose any module locking mechanism disposed in the tray sidewall (Fig. 1, 2, [0069]). Applicant further argues that the ampoule body and external heater are required elements of the ampoule of Gregg and one of ordinary skill would not be motivated to remove the required ampoule body wall as well as the required external heater. This is found persuasive because Gregg would not reasonably 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a tray module assembly comprising a portion of a module locking mechanism disposed in between the interior sidewall surface and the exterior sidewall surface of the support tray sidewall within the context of claim 1; a vapor delivery vessel assembly comprising a module locking mechanism for holding the plurality of tray modules, the lid member, and the base member together wherein a portion of the module locking mechanism is disposed between the interior sidewall surface and the exterior sidewall surface of the tray module within the context of claim 10, or a vapor delivery vessel assembly comprising a modular vessel body having an interior volume defined by a base member, a lid member, and a plurality of tray modules interposed there between in a stacked configuration, wherein the vapor delivery vessel does not include a separate outer ampoule body configured to support the tray modules or a heating device surrounding the exterior of the vapor delivery vessel within the context of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715